Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-3, 5-12, 13 and 15-19 are pending. Claims 4 and 14 have been canceled.
Claims 1-3 and 5-12 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claim 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,029,211 to Marshall.

Regarding claim 1, The claimed invention reads on Marshall as follows: Marshall discloses discloses a folding rack comprising:

a pair of bases (86,88, figs.1,3), each of the pair of bases having a flat bottom surface;

a pivot (90) coupling the pair of bases together, the pair of bases being rotatable with respect to one another; and

a pair of poles (30, 34, 32, 34, for example) each of the pair of poles being coupled to one of the pair of bases and extending orthogonally thereto, the distance between the pair of poles being variable; and 
a keeper (38, 42, for example) disposed on an end of each of the poles, the keeper being transitionable between an open position defining a first diameter, and a second position (collapsible or retractable position) defining a second diameter. 

Regarding claim 2, wherein the distance between the pair of poles is proportional to an angle between the pair of bases.

Regarding claim 3, wherein the pair of bases may form an angle of between 90 degrees and 180 degrees relative to one another.

Regarding claim 5, wherein the keeper is rotatable with respect to a respective pole.

Claim Rejections - 35 USC § 103
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall.

Regarding claims 5-6, Tsai discloses a folding rack comprising all the features as disclosed above in claim 1. Tsai is silent wherein the pair of bases and the pair of poles comprise a same material and/or the pair of poles are metallic. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effective to make the pair of bases and the pair of poles comprising a same material and/or the pair of poles being metallic since the change in material involves only routine skill in the art. The motivation for doing so would be to provide a strong base and allow for smooth connection and removal. 
	Regarding claims 8-12, Tsai is also silent the subject matter of claims 8-11.  However, to make the pair of bases as recited in claims 8-11 would have also been obvious to one of ordinary skill in the art at the time the invention was effective to make since the change in size and shaped of an element involves only routine skill in the art. The motivation for doing so would be to and allow the pair of bases easily to mate with one another at respective thinned steps as well as for smooth connection and removal. 

Allowable Subject Matter
Claims 13 and 15-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632